DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Response to Amendment

The current amendments received 29 April 2022 present claims amendments to the claims as proposed in the response received 21 March 2022.  It should be noted that per the Advisory Action mailed 01 April 2022, the response received 21 March 2022 was not entered.  To maintain clarity of the record, the amendment received 29 April 2022 should have presented claim amendments to the claims as received 19 November 2021.  It should be noted that the current claim amendments as received 29 April 2022 include amended subject matter from the response received 21 March 2022 as well as the currently amended subject matter. 
 
Election/Restrictions

Claims 2, 4, 6, 11, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 August 2021.

Applicant’s election without traverse of Species V, corresponding to Figure 12 of the originally filed disclosure and originally filed Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 in the reply filed on 31 August 2021 is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, the applicant elected without traverse Species V, corresponding to Figure 12 of the originally filed disclosure, in the Response to Election/Restriction received 31 August 2021.  Figure 12 is directed to a specific structural embodiment of a sub-pixel circuit comprising a combination of transistors arranged in a specific manner.  The independent Claims 1 and 9 recite, in the alternative, limitations directed to the embodiment of Figure 12, as well as limitations directed to one or more non-elected structural embodiments of one or more sub-pixel circuits that is/are not combinable with the embodiment of elected Species V and/or Figure 12.  As presented, Claims 1 and 9 are indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (see the MPEP at Paragraph 2171).  One of ordinary skill in the art would not readily ascertain the combination of alternative features, as presented in Claims 1 and 9, that actually defines the metes and bounds of the claimed invention.  Further, as stated in both the Non-Final Rejection mailed 14 September 2021 and the Final Rejection mailed 01 February 2022, and as reiterated herein, the claimed features directed to distinct non-elected embodiments of the disclosed invention distinguished by the word “or” in the claims have not been considered by the examiner.  Furthermore, as stated above, the claimed features directed to distinct non-elected embodiments of the disclosed invention are not combinable in a single embodiment with the elected embodiment of Species V and/or Figure 12.  
Therefore, the inclusion in the claims of the alternative features of independent Claim 1, including

at least one first driving transistor coupled with the at least one electroluminescence device; 
and
a cathode of each of the at least one electroluminescence device is coupled with a power source, an anode of the at least one electroluminescence device is coupled with an output terminal of each of the at least one first driving transistor, an input terminal of each of the at least one first driving transistor is coupled with a signal line, and a control terminal of each of the at least one first driving transistor is coupled with a scan line;

and the inclusion in the claims of the alternative features of independent Claim 9, including

at least one first driving transistor coupled with the at least one electroluminescence device;
a cathode of each of the at least one electroluminescence device is coupled with a power source, an anode of the at least one electroluminescence device is coupled with an output terminal of each of the at least one first driving transistor, an input terminal of each of the at least one first driving transistor is coupled with a signal line, and a control terminal of each of the at least one first driving transistor is coupled with a scan line;
and
the scan line is configured to provide a scan signal for each of the at least one first driving transistor and control on/off of each of the at least one first driving transistor, and the at least one signal line is configured to provide an image signal for the input terminal of each of the at least one first driving transistor, so that the first driving transistor drives the electroluminescence device to display a corresponding image when the first driving transistor is turned on;

render the claims indefinite for failing to clearly establish the subject matter to be protected by the patent grant.  Dependent Claims 3, 5, 7-8, 10, 12, 14, 16, and 17 are likewise rejected for their dependency on one of Claims 1 and 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 2005 / 0243079).

As pertaining to Claim 1, Ozaki discloses (see Fig. 1) a sub-pixel circuit, comprising: 
at least one electroluminescence device (101); and 
(at least one first driving transistor coupled with the at least one electroluminescence device;) or 
at least one second driving transistor (104) and at least one third driving transistor (103) coupled with the at least one electroluminescence device (101), wherein
(a cathode of each of the at least one electroluminescence device is coupled with a power source, an anode of the at least one electroluminescence device is coupled with an output terminal of each of the at least one first driving transistor, an input terminal of each of the at least one first driving transistor is coupled with a signal line, and a control terminal of each of the at least one first driving transistor is coupled with a scan line;) or 
the anode of the at least one electroluminescence device (101) is coupled with an output terminal of each of the at least one second driving transistor (104), an input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of one of the at least one third driving transistor (103), an input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi), a control terminal of each of the at least one second driving transistor (104) is directly connected to the scan line (Dj), and a control terminal of each of the at least one third driving transistor (103) is coupled with one signal line (Si; see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 3, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (104) and the at least one third driving transistor (103), respectively;
the control terminal of each of the at least one second driving transistor (104) is coupled with the same scan line (Dj);
the control terminal of each of the at least one third driving transistor (103) is coupled with one signal line (Si);
the input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of a third driving transistor (103) corresponding to each of the at least one second driving transistor (104); and
the output terminal of each of the at least one second driving transistor (104) is coupled with the at least one electroluminescence device (101; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]). 

As pertaining to Claim 5, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with the output terminal of each of the at least one second driving transistor (104) via a functional module (i.e., a wiring), the input terminal of each of the at least one second driving transistor (104) is coupled with the output terminal of one of the at least one third driving transistor (103) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 7, Ozaki discloses (see Fig. 1) that each of the at least one second driving transistor (104) is a second MOS transistor, wherein a drain of the second MOS transistor (see (104)) is coupled with the anode of the at least one electroluminescence device (101), a source of the second MOS transistor (see (104)) is coupled with one of the at least one third driving transistor (103), and a gate of the second MOS transistor (see (104)) is coupled with the scan line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 8, Ozaki discloses (see Fig. 1) that each of the at least one third driving transistor (103) is a third MOS transistor, wherein a source of the third MOS transistor (see (103)) is coupled with the power source (Vi), a drain of the third MOS transistor (see (103)) is coupled with the source of the second MOS transistor (see (104)), and a gate of the third MOS transistor (see (103)) is coupled with one signal line (Si; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Zhang et al. (hereinafter “Zhang” US 2005 / 0030268).

As pertaining to Claim 9, Ozaki discloses (see Fig. 1) an active electroluminescence display comprising a pixel array, a scan line (Dj), and at least one signal line (Si), wherein
the pixel array comprises at least one pixel circuit (again, see Fig. 1), and each pixel circuit is located in an intersection area of the scan line (Dj) and the at least one signal line (Si), wherein each sub-pixel circuit comprises at least one electroluminescence device (101), (at least one first driving transistor coupled with the at least one electroluminescence device;) or at least one second driving transistor (104) and at least one third driving transistor (103) coupled with the at least one electroluminescence device (101), wherein (a cathode of each of the at least one electroluminescence device is coupled with a power source, an anode of the at least one electroluminescence device is coupled with an output terminal of each of the at least one first driving transistor, an input terminal of each of the at least one first driving transistor is coupled with a signal line, and a control terminal of each of the at least one first driving transistor is coupled with a scan line;) or wherein the anode of the at least one electroluminescence device (101) is coupled with an output terminal of each of the at least one second driving transistor (104), an input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of one of the at least one third driving transistor (103), an input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi), a control terminal of the second driving transistor (104) is directly connected to the scan line (Dj), and a control terminal of each of the at least one third driving transistor (103) is coupled with one signal line (Si);
(the scan line is configured to provide a scan signal for each of the at least one first driving transistor and control on/off of each of the at least one first driving transistor, and the at least one signal line is configured to provide an image signal for the input terminal of each of the at least one first driving transistor, so that the first driving transistor drives the electroluminescence device to display a corresponding image when the first driving transistor is turned on;) or
the scan line (Dj) is configured to provide a scan signal for each second driving transistor (104) and control on/off of each second driving transistor (104) and each third driving transistor (103), and the at least one signal line (Si) is configured to provide an image signal for the input terminal of each third driving transistor (103), so that the second driving transistor (104) and the third driving transistor (103) drive the electroluminescence device (101) to display a corresponding image when the second driving transistor (104) and the third driving transistor (103) are turned on (see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

Ozaki does not explicitly disclose that each pixel circuit comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light.  However, this configuration of sub-pixel circuits is well-known in the art.
In fact, in the same field of endeavor, Zhang discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a full-color electroluminescence display device using a pixel structure (40) that comprises three sub-pixel circuits (42, 44, 46), wherein one of the three sub-pixel circuits (42) comprises an electroluminescence device (428) that can emit red light, another one of the three sub-pixel circuits (44) comprises an electroluminescence device (448) that can emit green light, and the remaining one of the three sub-pixel circuits (46) comprises an electroluminescence device (468) that can emit blue light (see Page 3, Para. [0037]-[0040]).  Zhang discloses a full-color electroluminescence display device with improved intensity and color control that allows for the display of full-color images (see Page 1, Para. [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozaki with the teachings of Zhang such that the pixel circuit of Ozaki comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light in order to provide a full-color electroluminescence display device with improved intensity and color control that allows for the display of full-color images.

As pertaining to Claim 10, Ozaki discloses (see Fig. 1):
(providing, by the scan line, a scan signal for each of the at least one first driving transistor and controlling, by the scan line, the on/off of each of the at least one first driving transistor;
providing, by the at least one signal line, an image signal for the input terminal of each of the at least one first driving transistor, so that each of the at least one first driving transistor drives the at least one electroluminescence device to display a corresponding image when each of the at least one first driving transistor is turned on;) or
providing, by the scan line (Dj), a scan signal for each of the at least one second driving transistor (104) and controlling, by the scan line (Dj), the on/off of each of the at least one second driving transistor (104) and each of the at least one third driving transistor (103);
providing, by the at least one signal line (Si), an image signal for the input terminal of each of the at least one third driving transistor (103), so that each of the at least one second driving transistor (104) and each of the at least one third driving transistor (103) drive the at least one electroluminescence device to display a corresponding image when each of the at least one second driving transistor (104) and each of the at least one third driving transistor (103) are turned on (again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 12, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (104) and the at least one third driving transistor (103), respectively;
the control terminal of each of the at least one second driving transistor (104) is coupled with the same scan line (Dj);
the control terminal of each of the at least one third driving transistor (103) is coupled with one signal line (Si);
the input terminal of each of the at least one second driving transistor (104) is coupled with an output terminal of a third driving transistor (103) corresponding to each of the at least one second driving transistor (104); and
the output terminal of each of the at least one second driving transistor (104) is coupled with the at least one electroluminescence device (101; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]). 

As pertaining to Claim 14, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with the output terminal of each of the at least one second driving transistor (104) via a functional module (i.e., a wiring), the input terminal of each of the at least one second driving transistor (104) is coupled with the output terminal of one of the at least one third driving transistor (103) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of each of the at least one third driving transistor (103) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 16, Ozaki discloses (see Fig. 1) that each of the at least one second driving transistor (104) is a second MOS transistor, wherein a drain of the second MOS transistor (see (104)) is coupled with the anode of the at least one electroluminescence device (101), a source of the second MOS transistor (see (104)) is coupled with one of the at least one third driving transistor (103), and a gate of the second MOS transistor (see (104)) is coupled with the scan line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 17, Ozaki discloses (see Fig. 1) that each of the at least one third driving transistor (103) is a third MOS transistor, wherein a source of the third MOS transistor (see (103)) is coupled with the power source (Vi), a drain of the third MOS transistor (see (103)) is coupled with the source of the second MOS transistor (see (104)), and a gate of the third MOS transistor (see (103)) is coupled with one signal line (Si; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Response to Arguments

Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ozaki, teach of fairly suggest at least the limitation wherein “a control terminal of each of the at least one second driving transistor is directly connected to the scan line” as newly recited in independent Claims 1 and 9 (see Remarks at Pages 10 and 11).  In this regard, the applicant has asserted that the teachings of Ozaki disclose that the “control terminal” of a “second driving transistor” shown by Ozaki is “indirectly connected to a scan line via a switching transistor, rather than directly connected to the scan line” as claimed (see Remarks spanning Pages 11 and 12).  The examiner respectfully disagrees.  In fact, as plainly shown in Figure 1 of Ozaki, the control terminal (i.e., gate terminal) of each of the at least one second driving transistor (104) is directly connected to the scan line (Dj).  Therefore, the rejection of Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 is maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622